Order entered August 10, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01609-CR

                            RICARDO VELAZQUEZ, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-61946-T

                                          ORDER
        The Court REINSTATES the appeal.

        On June 30, 2015, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. On August 7, 2015, we received appellant’s brief, together with an

extension motion.

        We GRANT the extension motion and ORDER appellant’s brief filed as of the date of

this order.

                                                     /s/   ADA BROWN
                                                           JUSTICE